Citation Nr: 0126629	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with degenerative joint disease of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
July 1991.  



A January 1995 rating decision granted service connection and 
an initial noncompensable rating for mechanical low back pain 
from December 21, 1992, and an August 1995 rating decision 
continued the noncompensable rating.  The veteran filed a 
notice of disagreement with the August 1995 rating decision 
and was given a statement of the case.  The August 1995 
decision became final because the veteran did not file a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(a) (2001).  A November 1996 rating decision continued 
the noncompensable rating and became final because the 
veteran did not file a notice of disagreement within the 
prescribed time period.  See 38 C.F.R. § 20.200, 20.201, 
20.300, 20.302 (2001).  

This appeal is before the Board of Veterans' Appeals (Board) 
from later rating decisions from the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  The November 
1999 rating decision increased the rating for mechanical low 
back pain to 10 percent, and the October 2000 rating decision 
increased the rating for mechanical low back pain with 
degenerative joint disease of the lumbar spine to 20 percent.  
The claim for a rating in excess of 20 percent is before the 
Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  The veteran's lumbar spine has moderate limitation of 
motion and flare-ups of pain at least three times per week.  

2.  The veteran's disc space heights are fairly maintained, 
and she is able to walk on heels and toes without pain or use 
of assistive devices.  

3.  The medical evidence does not show severe intervertebral 
disc syndrome, fixed postural abnormalities, muscle spasm, 
weakness, atrophy, deformities, crepitation, less or more 
movement than normal, incoordination, impaired ability to 
execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, or instability of station.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
mechanical low back pain with degenerative joint disease of 
the lumbar spine are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, and 5295 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received 
VA examinations, filed lay statements with the RO, and in a 
July 2000 statement, withdrew her request for a hearing.  The 
August 1995, November 1996, November 1999, and October 2000 
rating decisions and the March 1996, January 2000, and 
October 2000 statements of the case informed the veteran of 
the evidence needed to substantiate her claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
she cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate her claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

For the veteran to prevail in an increased rating claim, the 
evidence must show that her service-connected disability has 
caused greater impairment of her earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10 (2001).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as is the case here, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2001).  

The veteran's low back disability has always been evaluated 
under the criteria for limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  
Given the diagnoses and findings of record, the Board will 
consider whether an increased rating is warranted under the 
criteria of Diagnostic Codes 5292, 5293, 5295, 5003, and 5010 
since August 1999, when the veteran filed her claim for an 
increased rating.  

The veteran has moderate limitation of lumbar spine motion.  
Severe limitation of lumbar spine motion is rated as 40 
percent disabling, and moderate limitation of lumbar spine 
motion is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  The worst range of lumbar spine 
motion was flexion to 60 degrees and extension to 10 degrees 
at the August 2000 VA examination and lateral bending to 20 
degrees bilaterally and lateral rotation to 30 degrees 
bilaterally at the September 1999 VA examination.  Thus, 
extension has severe limitation of motion, flexion and 
lateral bending to each side has moderate limitation of 
motion, and lateral rotation to each side has slight 
limitation of motion.  Resolving all reasonable doubt in the 
veteran's favor, the evidence supports continuation of a 
20 percent rating because the veteran has moderate limitation 
of lumbar spine motion.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).  A 40 percent rating is not warranted 
because five out of six motions have no more than slight to 
moderate limitation of motion.  

The Board must consider a rating under the criteria for 
intervertebral disc syndrome because the August 2000 VA x-ray 
revealed mild hypertrophic degenerative spurring of the 
anterior aspects of L2 through L5 and suggested some 
degenerative sclerosis at L3-4 through L5-S1 facet joints.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 evaluation.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
A rating higher than 20 percent is not warranted because the 
medical evidence does not show severe intervertebral disc 
syndrome or neurological findings due to the veteran's lumbar 
spine disability.  Although the veteran complained of pain in 
her ankles and legs after squatting farther than 40 percent 
at the August 2000 VA examination, pulses were appreciated in 
the lower extremities bilaterally, and no muscle spasm or 
wasting were noted in September 1999 and August 2000.  

Symptoms of lumbosacral strain support continuation of a 
rating no higher than 20 percent.  Severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent evaluation.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  Although the August 2000 VA x-ray 
demonstrated mild lumbar scoliosis and degenerative joint 
disease with flexion limited to 60 degrees, a 40 percent 
rating is not warranted.  The veteran's disc space heights 
are fairly maintained, and she is able to walk on heels and 
toes without pain or use of assistive devices.  

The veteran's functional loss and pain support a rating no 
higher than 20 percent.  Where evaluation is based on 
limitation of motion, as it is under Diagnostic Codes 5292 
and 5295, the question of whether functional loss and pain 
are additionally disabling must also be considered.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Regulations contemplate inquiry into 
whether there is crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  In 
September 1999, a VA examiner noted pain at the extremes of 
lumbar spine movement and rigidity of the lumbosacral spine 
muscles and opined that the veteran had flare-ups of severe 
pain three times per week that prevented her from standing up 
straight.  Although the veteran subjectively complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance, VA examiners in September 1999 and August 2000 
noted that there were no fixed postural abnormalities, muscle 
spasm, weakness, atrophy, or deformities, and rigidity of the 
lumbosacral spine muscles and a current flare-up of pain were 
not present in August 2000.  Nor did the medical evidence 
show crepitation, less or more movement than normal, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, or disturbance of locomotion.  Id.  

Although the September 1999 and August 2000 VA diagnoses 
included mild degenerative joint disease of the lumbar spine, 
a separate rating is not available for arthritis under 
Diagnostic Codes 5003 and 5010 because limitation of motion 
is compensable under Diagnostic Code 5292.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2001).  

A rating no higher than 20 percent is warranted.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The symptomatology 
associated with the veteran's low back disability does not 
more nearly approximate the criteria for a higher evaluation, 
and the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C. § 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's low back disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The September 1999 VA examiner noted that 
the veteran had just retired from the National Guard in 
September 1999 and, although currently unemployed, she 
continued to run her household.  In August 2000, the veteran 
indicated that she was able to sit through college classes 
and walk between two campuses.  Therefore, referral for 
extraschedular consideration is not currently warranted.  



ORDER

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with degenerative joint disease of 
the lumbar spine is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

